Case 3:17-cv-00072-NKM-JCH Document 1016 Filed 08/19/21 Page 1 of 2 Pageid#: 17301




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

   ELIZABETH SINES, et al.,                      )       Civil Action No. 3:17-cv-00072
        Plaintiffs,                              )
                                                 )
   v.                                            )       ORDER
                                                 )
   JASON KESSLER, et al.,                        )
        Defendants.                              )       By:    Joel C. Hoppe
                                                 )              United States Magistrate Judge

          This matter is before the Court on an application made by W. Edward ReBrook IV, Esq.,

   for Joshua Smith, Esq., to appear pro hac vice on behalf of Defendants Matthew Heimbach,

   Matthew Parrott, and Traditionalist Worker’s Party. ECF No. 1008. Mr. Smith is “not qualified

   and licensed to practice under the laws of Virginia,” W.D. Gen. R. 6(d), but is licensed to

   practice law before Pennsylvania’s highest court and before the U.S. District Courts for the

   Eastern and Western Districts of Pennsylvania, ECF No. 1008. Accordingly, Mr. Smith “may

   appear only in association with a member of the bar of this Court, upon motion of such member,

   and only for the conduct of a case in which he or she is associated and then pending before the

   Court.” W.D. Va. Gen. R. 6(d). Local Rule 6(d) allows attorneys who are not licensed to practice

   law in Virginia to enter an appearance as co-counsel in association with the attorney making the

   pro hac vice motion. See id. (“Pro hac vice admitted attorneys may be permitted to appear at

   hearings or trials in the absence of an associated member of the bar of this Courts in the

   discretion of the presiding judge.”).

          Upon further consideration, it appears that Mr. ReBrook, although a member of this

   Court’s bar who is representing other Defendants in this matter, has not entered his appearance

   on behalf of Defendants Heimbach, Parrott, or Traditionalist Worker’s Party in this case.

   Accordingly, the oral order entered on August 17, 2021, is hereby VACATED, and Mr.

                                                     1
Case 3:17-cv-00072-NKM-JCH Document 1016 Filed 08/19/21 Page 2 of 2 Pageid#: 17302




   ReBrook’s application for Joshua Smith, Esq., to appear pro hac vice on behalf of Defendants

   Heimbach, Parrott, and Traditionalist Worker’s Party, ECF No. 1008, is DENIED without

   prejudice to refiling in compliance with Local Rule 6(d). Accordingly, Smith’s Notice of

   Appearance, ECF No. 1014, is STRICKEN.

          IT IS SO ORDERED.

                                                       ENTER: August 19, 2021



                                                       Joel C. Hoppe
                                                       U.S. Magistrate Judge




                                                  2
